 1     XAVIER BECERRA, State Bar No. 118517
       Attorney General of California
 2     ALBERTO L. GONZALEZ, State Bar No. 117605
       Supervising Deputy Attorney General
 3     VICKIE P. WHITNEY, State Bar No. 145316
       AMIE C. MCTAVISH, STATE BAR NO. 242372
 4     Deputy Attorney General
       1300 I Street, Suite 125
 5     P.O. Box 944255
       Sacramento, CA 94244-2550
 6     Telephone: (916) 210-7520
       Fax: (916) 322-8288
 7     E-mail: Vickie.Whitney@doj.ca.gov
       Attorneys for Defendants John Price and Brent
 8     Newman

 9                            IN THE UNITED STATES DISTRICT COURT

10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11                                       SACRAMENTO DIVISION

12

13
      SAMUEL J. LAVIGNE,                                      2:19-CV-00186-TLN-CKD
14
                                             Plaintiff,       STIPULATION FOR PROTECTIVE
15                                                            ORDER AND ORDER
               v.
16
      STEPHEN JOHNSON; JOHN PRICE;
17    BRENT NEWMAN; DOES 1 THROUGH                            Judge:        Honorable Troy L. Nunley
      10,
18
                                          Defendants.         Action Filed: January 30, 2019
19

20
          1.        PURPOSES AND LIMITATIONS
21
           Disclosure and discovery activity in this action may involve production of confidential,
22
     proprietary, or private information for which special protection from public disclosure and from
23
     use for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
24
     parties hereby stipulate to and petition the court to enter the following Stipulated Protective
25
     Order. The parties acknowledge that this Order does not confer blanket protections on all
26
     disclosures or responses to discovery and that the protection it affords from public disclosure and
27

28
                                                          1
                                            Stipulation for Protective Order and Order (2:19-CV-00186-TLN-CKD)
 1   use extends only to the limited information or items that are entitled to confidential treatment

 2   under the applicable legal principles.

 3         The parties further acknowledge, as set forth in paragraph 9.3, below, that this Stipulated

 4   Protective Order does not entitle them to file confidential information under seal; Eastern District

 5   Local Rule 141 and applicable law sets forth the procedures that must be followed and the

 6   standards that will be applied when a party seeks permission from the court to file material under

 7   seal. Further, this Stipulation and Agreement shall not be used by either party as a basis to argue

 8   that any document should be filed under seal, and the parties agree to work together to avoid such

 9   filings.

10         The following Stipulated Protective Order shall govern the use and disclosure of the

11   documents and materials listed herein, and any other documents that are designated “confidential”

12   by the producing party.

13         2.    DEFINITIONS

14         “Confidential” information or items is defined as information (regardless of how it is

15   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

16   of Civil Procedure 26(c) and for which public disclosure is likely to result in particularized harm,

17   or is privileged under law, and/or violates privacy or official information interests recognized by

18   law, or is otherwise entitled to protection.

19         Other items may be included as Confidential for purposes of this order by agreement of the

20   parties or by court order on noticed motion. This information may include, but is not limited to:
21                  a.      personnel file records of any peace officer excluding witness statements

22                          and tangible or electronic data/information (such as MVARS, dispatch

23                          records, photographs, surveillance camera recordings, test logs)

24                          specifically related to the incident in question in this matter;

25                  b.      videos depicting private matters;

26                  c.      medical and/or mental health records;
                    d.      social security numbers and similar sensitive identifying information
27
                            (unless redacted by order or by agreement of all parties); and
28
                                                         2
                                              Stipulation for Protective Order and Order (2:19-CV-00186-TLN-CKD)
 1                   e.      family photographs.

 2         3.    SCOPE

 3         3.1   The protections conferred by this Stipulation and Order cover not only Confidential

 4   material (as defined above), but also (1) any confidential information copied from Confidential

 5   material; (2) all copies, excerpts, summaries, or compilations of Confidential material that reveal

 6   the source of the Confidential material or that reveal specific information entitled to

 7   confidentiality as a matter of law; and (3) any non-privileged communication which includes or

 8   references Confidential material. However, the protections conferred by this Stipulation and

 9   Order do not cover the following information: (a) any information that is in the public domain at

10   the time of disclosure to a Receiving Party or becomes part of the public domain after its

11   disclosure to a Receiving Party as a result of publication not involving a violation of this Order,

12   including becoming part of the public record through trial or otherwise; and (b) any information

13   known to the Receiving Party prior to the disclosure or obtained by the Receiving Party after the

14   disclosure from a source who obtained the information lawfully and under no obligation of

15   confidentiality to the Designating Party. This Stipulation does not govern or control any use of

16   material designated as “Confidential” at trial.

17         3.2   Material designated as Confidential in this proceeding may be used by the parties and

18   their counsel only in this litigation and may not be used in separate proceedings or actions at this

19   time or in the future without first obtaining an appropriate court order.

20         3.3   Confidential material may not be disclosed, copied, distributed, shown, described, or

21   read to any person or entity (including, but not limited to, media representatives) by plaintiff or

22   her counsel, representatives or agents, other than (a) the parties to this litigation; (b) the parties’

23   attorneys, paralegals, and legal office staff in this litigation; (c) the parties’ expert consultants in

24   this litigation for purposes of expert consultation and trial testimony preparation; (d) court

25   reporters and their staff, professional jury or trial consultants, mock jurors, and Professional

26   Vendors to whom disclosure is reasonably necessary for this litigation, (e) witnesses during

27   depositions in this action, and (f) the Court in this action, for purposes of this litigation, including

28   any finders of fact.
                                                         3
                                             Stipulation for Protective Order and Order (2:19-CV-00186-TLN-CKD)
 1         3.4   Expert consultants must sign the “Acknowledgment and Agreement to be Bound”

 2   (Exhibit A) an executed copy of which will be provided to the opposing counsel within seven (7)

 3   days after formal disclosure of such consultants as expert witnesses in this litigation.

 4   3.5         Any individual who is shown Confidential material must sign the “Acknowledgment

 5   and Agreement to be Bound” (Exhibit A), an executed copy of which must be kept on file by the

 6   disclosing attorney’s office, in the event a request by opposing counsel is made, in response to

 7   which a copy must be provided to opposing counsel within (7) days of such a request, including

 8   as to those individuals identified in paragraph 3.3 (d). This paragraph excludes materials shown to

 9   consultants on a confidential basis, however; as to consultants or experts that are not formally

10   disclosed, the signatories to this protective order are agreeing, by signing below, to abide by this

11   provision, which expressly requires that any individual who is shown Confidential material must

12   sign the “Acknowledgment and Agreement to be Bound” (Exhibit A).

13         4.    DURATION

14         Even after final disposition of this litigation, the confidentiality obligations imposed by this

15   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

16   otherwise directs.

17         5.    DESIGNATING PROTECTED MATERIAL

18         5.1   Exercise of Restraint and Care in Designating Material for Protection. Each Party

19   who designates information or items for protection under this Order must take care to limit any

20   such designation to specific material that qualifies under the appropriate standards including Rule
21   26 of the Federal Rule of Civil Procedure and Eastern District Local Rule 141.1. The Designating

22   Party must designate for protection only those parts of material, documents, items, or written

23   communications that qualify – so that other portions of the material, documents, items, or

24   communications for which protection is not warranted are not swept unjustifiably within the

25   ambit of this Order.

26         Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
27   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

28
                                                       4
                                            Stipulation for Protective Order and Order (2:19-CV-00186-TLN-CKD)
 1   encumber or retard the case development process or to impose unnecessary expenses and burdens

 2   on other parties) expose the Designating Party to sanctions.

 3        If it comes to a Designating Party’s attention that information or items that it designated for

 4   protection do not qualify for protection, that Designating Party must promptly notify all other

 5   Parties that it is withdrawing the mistaken designation.

 6        5.2    Manner and Timing of Designations. Except as otherwise provided in this Order, or

 7   as otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

 8   under this Order must be clearly so designated before the material is disclosed or produced.

 9        Designation in conformity with this Order requires:

10              (a) for information in documentary form (e.g., paper or electronic documents, but

11        excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

12        Party affix the legend “CONFIDENTIAL” to each page that contains protected material. If

13        only a portion or portions of the material on a page qualifies for protection, the Producing

14        Party also must clearly identify the protected portion(s) (e.g., by making appropriate

15        markings in the margins). If only a portion or portions of the material on a page qualifies

16        for protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,

17        by making appropriate markings in the margins).

18              (b) for information produced in some form other than documentary and for any other

19        tangible items, that the Producing Party affix in a prominent place on the exterior of the

20        container or containers in which the information or item is stored the legend
21        “CONFIDENTIAL.” If only a portion or portions of the information or item warrant

22        protection, the Producing Party, to the extent practicable, shall identify the protected

23        portion(s).

24              (c) If any material designated as “Confidential” pursuant to this Protective Order is

25        used or disclosed during the course of a deposition, that portion of the deposition record

26        reflecting such material shall be stamped with the appropriate designation and access shall
27        be limited under the terms of this Protective Order. The court reporter will be directed to

28        bind those portions of the transcript that contain discussion of the contents of the
                                                       5
                                           Stipulation for Protective Order and Order (2:19-CV-00186-TLN-CKD)
 1        Confidential documents separately. The cover of any portion of a deposition transcript that

 2        contains testimony or documentary evidence that has been designated Confidential,

 3        including exhibits designated as “Confidential,” will be marked:

 4        CONFIDENTIAL/SUBJECT TO PROTECTIVE ORDER.

 5         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 6   designate qualified information or items does not, standing alone, waive the Designating Party’s

 7   right to secure protection under this Order for such material. Upon timely correction of a

 8   designation, the Receiving Party must make reasonable efforts to assure that the material is

 9   treated in accordance with the provisions of this Order.

10        6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

11        6.1    Timing of Challenges. Any Party may challenge a designation of confidentiality at

12   any time. Unless a prompt challenge to a Designating Party’s confidentiality designation is

13   necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a

14   significant disruption or delay of the litigation, a Party does not waive its right to challenge a

15   confidentiality designation by electing not to mount a challenge promptly after the original

16   designation is disclosed.

17        6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution process

18   by providing written notice of each designation it is challenging and describing the basis for each

19   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

20   recite that the challenge to confidentiality is being made in accordance with this specific

21   paragraph of the Protective Order. The parties shall attempt to resolve each challenge in good

22   faith and must begin the process by conferring directly (in voice to voice dialogue; other forms of

23   communication are not sufficient) within 14 days of the date of service of notice. In conferring,

24   the Challenging Party must explain the basis for its belief that the confidentiality designation was

25   not proper and must give the Designating Party an opportunity to review the designated material,

26   to reconsider the circumstances, and, if no change in designation is offered, to explain the basis

27   for the chosen designation. If Agreement is not reached, the producing or designating party

28   maintains the burden of establishing that the material in question is warranted for protection
                                                      6
                                            Stipulation for Protective Order and Order (2:19-CV-00186-TLN-CKD)
 1   under applicable standards and this Agreement does not change those standards or the challenging

 2   party’s arguments under those standards.

 3        6.3    Judicial Intervention. If disagreements remain regarding a designation, the parties

 4   shall file a Joint Discovery Dispute Statement under Eastern District Local Rule 230 and 251 (and

 5   in compliance with Eastern District Local Rules 141 and 141.1, if applicable). The party

 6   challenging a confidentiality designation may file a Joint Discovery Dispute Statement

 7   challenging a confidentiality designation at any time if there is good cause for doing so, including

 8   the fact that the Designating Party is not cooperating in this process. Parties are expected to

 9   plan for and cooperate in preparing the joint statement so that each side has adequate time

10   to address the arguments. In the rare instance that a joint statement is not possible, each side

11   may submit a statement not to exceed four pages, which shall include an explanation of why a

12   joint statement was not possible. The court will review the submission(s) and determine whether

13   formal briefing or proceedings are necessary.

14        Until the court rules on the challenge, all parties shall continue to treat the material in

15   question as “CONFIDENTIAL.”

16        7.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

17        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

18   Material to any person or in any circumstance not authorized under this Stipulated Protective

19   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

20   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

21   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were

22   made of all the terms of this Order, and (d) request such person or persons to execute the

23   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

24        8.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

25               PROTECTED MATERIAL

26        When a Producing Party gives notice to Receiving Parties that certain inadvertently

27   produced material is subject to a claim of privilege or other protection, the obligations of the

28   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
                                                       7
                                            Stipulation for Protective Order and Order (2:19-CV-00186-TLN-CKD)
 1   provision is not intended to modify whatever procedure may be established in an e-discovery

 2   order that provides for production without prior privilege review. Pursuant to Federal Rule of

 3   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

 4   communication or information covered by the attorney-client privilege or work product

 5   protection, the parties may incorporate their agreement in the stipulated protective order

 6   submitted to the court.

 7        9.     MISCELLANEOUS

 8        9.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek

 9   its modification by the court in the future.

10        9.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

11   no Party waives any right it otherwise would have to object to disclosing or producing any

12   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

13   Party waives any right to object on any ground to use in evidence of any of the material covered

14   by this Protective Order.

15        9.3    Filing Confidential material. If Plaintiff or Defendants intend to use Confidential

16   Material in a Court filing, at least seven (7) days’ notice shall be given to all parties identifying

17   the Confidential Material that the party intends to utilize. In the event that a party believes that the

18   Confidential Material intending to be used should be filed under seal, then it shall be the burden

19   of the party desiring that the material be filed under seal to make that request to the Court.

20   Plaintiff and Defendants shall comply with the requirements of Eastern District Local Rule 141

21   and any applicable law. The Parties agree a request to file under seal or remove the designation of

22   Confidential Information may be heard on shortened time and/or by telephone conference under

23   the applicable sealing standard.

24        10.    RETURN OF CONFIDENTIAL MATERIAL

25        Final disposition shall be deemed to be the later of (1) dismissal of all claims and defenses

26   in this action, with prejudice; and (2) final judgment herein after the completion and exhaustion

27   of all appeals, rehearings, remands, trials, or reviews of this action, including the time limits for

28   filing any motions or applications for extension of time pursuant to applicable law. Within 90
                                                      8
                                             Stipulation for Protective Order and Order (2:19-CV-00186-TLN-CKD)
 1   days after the final disposition of this action, upon written notification served by Producing or

 2   Designating Party, each Receiving Party must return all Confidential material to the Producing

 3   Party or destroy such material unless such material has otherwise been made public. As used in

 4   this subdivision, “all Confidential material” includes all copies, abstracts, compilations,

 5   summaries, and any other format reproducing or capturing any of the Confidential material.

 6   Whether the Confidential material is returned or destroyed, the Receiving Party must submit a

 7   written certification to the Producing Party (and, if not the same person or entity, to the

 8   Designating Party) by the 90 day deadline that (1) identifies (by category, where appropriate) all

 9   the Confidential material that was returned or destroyed and (2) affirms that the Receiving Party

10   has not retained any copies, abstracts, compilations, summaries or any other format reproducing

11   or capturing any of the Confidential material.

12        11.    REMEDIES

13        Any party believing that this order is being violated may move for a court order of

14   enforcement. The motion shall be subject to all local rules governing motions concerning

15   discovery disputes, including but not limited to meet and confer requirements. Said motion may

16   be brought at any time up to final entry of judgment in this matter.

17        12.    LOCAL RULE 141.1 STATEMENT

18        In accordance with the provisions of Local Rule 141.1, the parties state as follows:

19        (1)    The information eligible for a protective order in this case is:

20        a.     employment records that would otherwise be privileged;
21        b.     law enforcement tactical and evaluative information;

22        c.     confidential information concerning the privacy of third parties to this lawsuit.

23        (2)    A particularized need exists as to these categories as follows:

24        a.     These records contain confidential and personal information;

25        b.     These records contain information that may constitute official information and could

26        risk the safety and security of law enforcement officers if publicly disseminated;
27        c.     These records contain information of third parties to this lawsuit that are confidential

28        and personal in nature.
                                                       9
                                            Stipulation for Protective Order and Order (2:19-CV-00186-TLN-CKD)
 1        (3)   A court order is needed to ensure the privacy and confidentiality of this information is

 2        enforceable after the litigation has ended.

 3        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 4   Dated: October 16, 2019                                 LAW OFFICES OF STEWART KATZ

 5                                                           /s/ Stewart Katz
 6                                                           STEWART KATZ
                                                             Attorney for Plaintiff
 7                                                           Samuel LaVigne
 8
     Dated: October 16, 2019                                 DALEY & HEFT, LLP
 9
                                                             /s/ Lee Roistacher
10
                                                             LEE ROISTACHER
11                                                           Attorney for Defendant Stephen Johnson
12   Dated: October 16, 2019                                 Respectfully submitted,
13                                                           XAVIER BECERRA
                                                             Attorney General of California
14                                                           ALBERTO L. GONZALEZ
                                                             Supervising Deputy Attorney General
15

16                                                           /s/ Vickie P. Whitney

17                                                           VICKIE P. WHITNEY
                                                             AMIE C. MCTAVISH
18
                                                             Deputy Attorney General
19                                                           Attorneys for Defendants John Price and
                                                             Brent Newman
20
21

22

23

24

25

26
27

28
                                                        10
                                           Stipulation for Protective Order and Order (2:19-CV-00186-TLN-CKD)
 1         IT IS SO ORDERED with the following amendments and clarifications:

 2         1.       The parties shall comply with the provisions and procedures of Local Rules 140 and

 3   141 with respect to sealing or redaction requests. To the extent that the parties’ stipulation conflicts

 4   with the Local Rules, the Local Rules shall govern.

 5         2.       Prior to filing any motion related to this stipulated protective order or other

 6   discovery motion, the parties shall first exhaust informal meet-and-confer efforts and otherwise

 7   comply with Local Rule 251.

 8         3.       Nothing in this order limits the testimony of parties or non-parties, or the use of

 9   certain documents, at any court hearing or trial—such determinations will only be made by the

10   court at the hearing or trial, or upon an appropriate motion.

11         4.       Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over

12   enforcement of the terms of this stipulated protective order after the action is terminated.

13   Dated: October 18, 2019
                                                       _____________________________________
14
                                                       CAROLYN K. DELANEY
15                                                     UNITED STATES MAGISTRATE JUDGE

16

17   16.186.lavi

18

19

20
21

22

23

24

25

26
27

28
                                                       11
                                            Stipulation for Protective Order and Order (2:19-CV-00186-TLN-CKD)
 1                                     EXHIBIT A
                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2

 3         I, _____________________________ [print or type full name], of _________________
 4   [print or type full address], declare under penalty of perjury that I have read in its entirety and
 5   understand the Stipulated Protective Order that was issued by the United States District Court for
 6   the Eastern District of California on [date] __________________________ in the case of Samuel
 7   J. Lavigne v. Stephen Johnson;, John Price; Brent Newman; Does 1 through 10, 2:19-CV-00186-
 8   TLN-CKD I agree to comply with and to be bound by all the terms of this Stipulated Protective
 9   Order and I understand and acknowledge that failure to so comply could expose me to sanctions
10   and punishment in the nature of contempt. I solemnly promise that I will not disclose in any
11   manner any information or item that is subject to this Stipulated Protective Order to any person or
12   entity except in strict compliance with the provisions of this Order.
13         I further agree to submit to the jurisdiction of the United States District Court for the
14   Eastern District of California for the purpose of enforcing the terms of this Stipulated Protective
15   Order, even if such enforcement proceedings occur after termination of this action.
16         I hereby appoint __________________________ [print or type full name] of
17   _______________________________________ [print or type full address and telephone
18   number] as my California agent for service of process in connection with this action or any
19   proceedings related to enforcement of this Stipulated Protective Order.
20
21         Date: ______________________________________
22         City and State where sworn and signed: _________________________________
23         Printed name: _______________________________
24

25   Signature: __________________________________

26
27

28
                                                       12
                                            Stipulation for Protective Order and Order (2:19-CV-00186-TLN-CKD)
